internal_revenue_service number release date index numbers -------------- -------------------------- ----------------------------- -------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-101360-08 date date legend parent ------------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------ sub ------------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------ distributing ------------------------------------------------------------------- ------------------------------------------------------------ ---------------------------------------- controlled ---------------------------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------- company a state a state b business a business b a --------------------- ----------- ------------- ------------------------------------ --------------------------------- -------------- plr-101360-08 b c d e ---------- -------------- ---- ------------- dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction defined below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts parent is the common parent of an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return parent is a widely-held public corporation with a single class of voting common_stock outstanding parent is headquartered in state a and files a separate_income and franchise tax_return in state a parent’s primary businesses are conducted through its subsidiaries parent wholly owns sub sub is a holding_company that wholly owns distributing a group of domestic corporations the sub domestic subsidiaries and a group of foreign_corporations the sub foreign subsidiaries sub also holds approximately dollar_figurea in intercompany notes the intercompany notes and has notes payable of dollar_figureb to parent the sub intercompany notes initially distributed as a dividend plr-101360-08 distributing owns all of the membership interests in controlled a limited_liability_company that has elected to be treated as an association and taxed as a corporation for u s federal_income_tax purposes controlled is also treated as a corporation for state a income_tax purposes distributing directly and through wholly owned entities conducts business a controlled conducts business b directly the financial information submitted by the taxpayer indicates that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the proposed transaction will be undertaken pursuant to a single integrated_plan to effectuate an internal restructuring of certain domestic subsidiaries of parent and to separate the legal ownership of parent’s domestic and foreign operations proposed transaction for what are represented to be valid business reasons the taxpayer has proposed the following steps collectively the proposed transaction to occur in the order listed i ii iii iv v sub will convert under the applicable laws of state b to a limited_liability_company sub llc the sub conversion and be treated as an entity disregarded from its owner for u s federal_income_tax purposes effective as of the date of the sub conversion sub llc will distribute percent of the distributing stock to parent sub will also distribute the sub domestic subsidiaries and other assets including dollar_figurec in notes receivable from distributing to parent and the sub intercompany notes will be cancelled distributing will distribute percent of its membership interests in controlled to parent the distribution controlled will make an election to be treated as a disregarded_entity for u s federal_income_tax purposes effective after the date of the distribution the controlled liquidation following the controlled liquidation parent will continue business b sub llc will convert under the applicable laws of state b to a corporation known as new sub and will be taxed as a corporation for u s federal_income_tax purposes the sub llc conversion at the time of the sub llc conversion new sub 1’s assets will be predominately composed of plr-101360-08 the sub foreign subsidiaries previously held by sub and the remaining intercompany notes those assets will represent less than d percent of the gross value of sub 1’s assets representations sub conversion the taxpayer makes the following representations regarding the sub conversion should the transaction be treated as a liquidation under sec_332 a1 parent on the date of the adoption of the plan of complete_liquidation of sub into parent and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub stock b1 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub c1 all distributions from sub to parent pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub d1 as soon as the first liquidating distributions occur sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e1 sub will retain no assets following its final liquidating_distribution f1 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions in the ordinary course of business and acquisitions occurring more than three years before the date of the adoption of the plan of complete_liquidation of sub g1 other than in conjunction with the sale by parent and its subsidiaries of company a and related affiliated companies no assets of sub have been or will be disposed of by either sub or parent except for dispositions in the ordinary course of business transfers within the controlled_group and dispositions occurring more than three years before the adoption of the plan of complete_liquidation of sub h1 except for transfers pursuant to the proposed transaction the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in plr-101360-08 value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by section sec_304 i1 before the adoption of the plan of complete_liquidation of sub and excluding the issuance of the sub intercompany notes no sub assets will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the ordinary course of business and ii transactions occurring more than three years before adoption of the plan of complete_liquidation of sub j1 sub will report all earned_income represented by assets that will be distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k1 the fair_market_value of sub 1’s assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation of sub and immediately before the time the first liquidating_distribution is made l1 on the date of the sub conversion other than the sub intercompany notes and obligations arising in the ordinary course of business there is no intercorporate debt existing between parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan as a result of the sub conversion the sub intercompany notes will be deemed extinguished m1 parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n1 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed the taxpayer makes the following representations regarding the sub conversion should the transaction be treated as a reorganization under sec_368 o1 the fair_market_value of the parent voting_stock deemed received by parent in the sub conversion will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange plr-101360-08 p1 no property other than the deemed shares of parent voting_stock will be issued by parent to sub as consideration with respect to the sub conversion q1 in cancellation of its sub stock parent will acquire a direct interest in the sub business_enterprise through sub llc r1 parent will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the transaction for purposes of this representation amounts paid_by sub to dissenters amounts used by sub to pay its reorganization expenses amounts paid_by sub to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the transaction sec_1 parent has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub conversion except for dispositions made in the ordinary course of business or transfers described in sec_368 t1 the assets transferred to new sub will represent less than d percent of the gross value of sub 1’s assets u1 sub will be treated as distributing the parent voting_stock deemed received in the sub conversion and its other properties in pursuance of the plan_of_reorganization v1 the liabilities of sub assumed as determined under sec_357 by parent were incurred by sub in the ordinary course of its business w1 following the sub conversion parent either directly or through one or more members of parent’s qualified_group within the meaning of sec_1 d ii will continue the historic_business of sub or use a significant portion of sub 1’s historic_business_assets in a business x1 parent and sub will pay their respective expenses if any incurred in connection with the sub conversion y1 at the time of the sub conversion other than the sub intercompany notes and obligations arising in the ordinary course of business there will be no intercorporate indebtedness existing between parent and sub that was issued acquired or will be settled at a discount as a result of the sub conversion the sub intercompany notes will be deemed extinguished plr-101360-08 z1 the sub conversion will be undertaken pursuant to a plan_of_reorganization aa1 no party to the sub conversion will be an investment_company as defined in sec_368 and iv bb1 the fair_market_value of the assets of sub transferred to parent will equal or exceed the sum of the liabilities assumed by parent plus the amount of liabilities if any to which the transferred assets are subject cc1 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 dd1 items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations as a result of the sub conversion see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distribution the taxpayer makes the following representations regarding the distribution a2 the indebtedness owed by controlled to distributing if any after the distribution will not constitute stock_or_securities b2 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c2 immediately after the distribution distributing will be engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 and d2 immediately after the distribution controlled will be engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 and e2 the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted f2 the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such plr-101360-08 corporation there have been no substantial operational changes since the date of the last financial statements submitted g2 neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution distributing has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following the distribution h2 neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution controlled has been the principal_owner of the goodwill and significant assets of business b and will continue to be such owner following the distribution i2 following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees j2 the distribution will be carried out for the following corporate business purposes i the utilization of parent’s state a net operating losses to offset the state a taxable_income of controlled ii obtaining a state a income_tax deduction for distributing for business b services provided by controlled iii a reduction in net_worth based state franchise_taxes incurred by distributing iv the reduction of state_income_tax resulting from the limitations on dividends received deductions on dividends_paid by controlled to distributing v the utilization of certain state a tax_credits attributable to jobs created in controlled and vi the alignment of the legal ownership of domestic and foreign operations within the current internal reporting and management structure the distribution is motivated in whole or substantial part by one or more of these corporate business purposes k2 the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both l2 for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution m2 for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of plr-101360-08 the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution n2 no intercorporate debt will exist between distributing and controlled at the time of or after the distribution other than obligations arising in the ordinary course of business o2 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d p2 immediately before the distribution distributing will not have an excess_loss_account as defined in sec_1_1502-19 in controlled’s stock q2 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length r2 the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation sec_2 immediately following the transaction taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation as defined by sec_355 and ii no person will hold a percent or greater interest in any disqualified_investment_corporation as defined by sec_355 immediately after the transaction who did not so hold directly or indirectly such interest immediately before the transaction controlled liquidation the taxpayer makes the following representations regarding the controlled liquidation plr-101360-08 a3 parent on the date of the adoption of the plan of complete_liquidation of controlled into parent and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of controlled membership interest b3 no membership interest of controlled will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of controlled c3 all distributions from controlled to parent pursuant to the plan of complete_liquidation will be made within a single taxable_year of controlled d3 as soon as the first liquidating distributions occur controlled will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e3 controlled will retain no assets following its final liquidating_distribution f3 controlled will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of the adoption of the plan of complete_liquidation of controlled g3 no assets of controlled have been or will be disposed of by either controlled or parent except for dispositions in the ordinary course of business and dispositions occurring more than three years before the adoption of the plan of complete_liquidation of controlled h3 the liquidation of controlled will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of controlled if persons holding directly or indirectly more than percent in value of the controlled stock also hold directly or indirectly more than percent in value of the stock in the recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by section sec_304 i3 before the adoption of the plan of complete_liquidation of controlled no controlled assets will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the ordinary course of business and ii transactions occurring more than three years before adoption of the plan of complete_liquidation of controlled plr-101360-08 j3 controlled will report all earned_income represented by assets that will be distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k3 the fair_market_value of controlled’s assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation of controlled and immediately before the time the first liquidating_distribution is made l3 on the date of the controlled liquidation there is no intercorporate debt existing between parent and controlled and none has been cancelled forgiven or discounted except for an approximately dollar_figuree intercompany obligation between parent and controlled and for transactions that occurred more than three years before the date of adoption of the liquidation plan m3 parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n3 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the controlled liquidation have been fully disclosed o3 items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations as a result of the controlled liquidation see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d sub llc conversion the taxpayer makes the following representations regarding the sub llc conversion a4 no stock_or_securities will be issued for services rendered to or for the benefit of new sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of new sub that is not evidenced by a security or for interest on indebtedness of new sub which accrued on or after the beginning of the holding_period of parent for the debt b4 the deemed transfer of assets to new sub is not the result of the solicitation by a promoter broker or investment house c4 parent will not retain any rights in the assets deemed transferred to new sub plr-101360-08 d4 any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and parent is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred if any e4 the total fair_market_value of the assets deemed transferred by parent to new sub will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by new sub in connection with the transfer ii the amount of any liabilities owed to new sub by parent that are discharged or extinguished in connection with the transfer and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by parent in connection with the transfer the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately_after_the_transfer f4 the adjusted_basis and the fair_market_value of the assets deemed transferred by parent to new sub are equal to or exceed any liabilities assumed as determined under sec_357 by new sub g4 the aggregate fair_market_value of the assets deemed transferred by parent to new sub will equal or exceed the aggregate adjusted bases of those assets h4 the liabilities of parent deemed to be assumed as determined under sec_357 by new sub were incurred in the ordinary course of business and are associated with the assets transferred i4 there is no indebtedness between new sub and parent and there will be no indebtedness created in favor of parent as a result of the sub llc conversion j4 the deemed transfer of the assets will occur under a plan agreed upon before the transaction in which the rights of parent and new sub are defined k4 all exchanges will occur on approximately the same date l4 new sub has no plan or intention to redeem or otherwise reacquire any of its stock issued in the sub llc conversion m4 taking into account any issuance deemed or otherwise of additional shares of new sub stock any issuance of stock for services the exercise of any new sub stock_rights warrants or subscriptions a public plr-101360-08 offering of new sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of new sub to be received in the exchange parent will be in control of new sub within the meaning of sec_368 n4 the fair_market_value of the new sub stock and other consideration deemed received by parent will be approximately equal to the fair_market_value of the assets deemed to be transferred in the exchange o4 new sub will remain in existence and retain and use the property transferred to it in a trade_or_business p4 new sub has no plan or intention to sell or otherwise dispose_of any of the assets deemed acquired in the sub llc conversion except for dispositions made in the ordinary course of business q4 new sub and parent will pay their respective expenses if any incurred in connection with the proposed transaction r4 new sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 sec_4 parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and any stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor t4 new sub will not be a personal_service_corporation within the meaning of sec_269a rulings sub conversion based solely on the information and representations submitted we rule as follows on the sub conversion no gain_or_loss will be recognized by sub on the sub conversion no gain_or_loss will be recognized by parent on the sub conversion the basis of each asset received by parent in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion plr-101360-08 the holding_period of each asset received by parent in the sub conversion will include the period during which sub held that asset distribution based solely on the information and representations submitted we rule as follows on the distribution no gain_or_loss will be recognized by distributing on the distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on the distribution sec_355 the aggregate basis of the distributing stock and the controlled membership interests in the hands of parent will equal the aggregate basis of the distributing stock held by parent immediately before the distribution allocated between the distributing stock and the controlled membership interests in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 controlled liquidation based solely on the information and representations submitted we rule as follows on the controlled liquidation no gain_or_loss will be recognized by controlled on the controlled liquidation sec_337 no gain_or_loss will be recognized by parent on the controlled liquidation sec_332 the basis of each asset received by parent in the controlled liquidation will equal the basis of that asset in the hands of controlled immediately before the controlled liquidation sec_334 the holding_period of each asset received by parent in the controlled liquidation will include the period during which controlled held that asset sec_1223 sub llc conversion plr-101360-08 based solely on the information and representations submitted we rule as follows on the sub llc conversion parent will recognize no gain_or_loss on the sub llc conversion sec_351 and sec_357 new sub will recognize no gain_or_loss on the sub llc conversion sec_1032 the basis of each asset received by new sub in the sub llc conversion will equal the basis of that asset in the hands of parent immediately before the sub llc conversion sec_362 the holding_period of each asset received by new sub in the sub llc conversion will include the period during which parent held that asset sec_1223 the basis of the new sub stock received by parent will equal the basis of the assets transferred in exchange thereof reduced by the amount of liabilities assumed by new sub sec_358 and d the holding_period of the new sub stock received by parent will include the holding_period of the assets transferred to new sub provided that the assets are held by parent as capital assets on the date of the exchange sec_1223 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution satisfies the business_purpose requirement of i sec_1_355-2 whether the distribution is used principally as a device for the distribution ii of the earnings_and_profits of distributing or controlled or both and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural matters plr-101360-08 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _richard k passales_______ richard k passales senior counsel branch associate chief_counsel corporate
